Citation Nr: 0827612	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.  He had additional service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a compensable rating for 
pulmonary tuberculosis.

When this matter was initially before the Board in February 
2008, it was remanded for further development.


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis has been inactive 
since 1994.

2.  The veteran's current respiratory symptoms (dyspnea, 
moderate ventilatory defect and mild airflow limitation, not 
improved with combination inhaled bronchodilators) have been 
determined to be related to chronic obstructive pulmonary 
disease (COPD), which developed as a result of smoking.  The 
COPD is unrelated to the pulmonary tuberculosis.

3.  There are no ascertainable residuals of the veteran's 
pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for a compensable rating for pulmonary 
tuberculosis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.88c, 4.97, 4.118 
Diagnostic Code (DC) 6731 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision by way of a September 2004 
letter that informed the appellant of what evidence was 
required to substantiate the claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  Another 
letter was sent to the veteran in March 2008, subsequent to 
initial unfavorable decision.  After such notice, the veteran 
was given an opportunity to submit more evidence.  The 
veteran, however, did not respond.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating.  
Any questions as to the appropriate effective date to be 
assigned are moot, as the claim is denied.

The VCAA letters sent to the veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. at 43 (2008). 

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran's claim for an increased rating has been 
evaluated under Diagnostic Codes that provide for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability.  Vazquez-Flores, 22 Vet. App. at 
43.  The veteran was provided with applicable rating criteria 
in a statement of the case dated in January 2006, and in a 
supplemental statement of the case dated in May 2008.  He has 
been provided three VA examinations undertaken specifically 
to determine the current severity of his symptoms.  Based on 
the various exchanges between the veteran and VA with regard 
to his claim for an increased rating, the veteran is 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating.  

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations pertaining to the evaluation of respiratory 
conditions were amended during the pendency of this appeal, 
effective October 6, 2006.  See 71 Fed. Reg. 52457- 52460 
(2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 2000), 69 Fed. Reg. 33422 (2000).  Because the 
amendments to the regulations pertaining to the evaluation of 
respiratory conditions have a specified effective date 
without provision for retroactive application, the amendments 
may not be applied prior to their effective date.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The revisions to the regulations in this instance did not 
alter any of the specific criteria listed in the applicable 
Rating Formula.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a pulmonary 
function test (PFT) is required to evaluate the disability, 
when to apply pre-bronchodilator values for rating purposes, 
and which PFT result to use (FEV-1 versus FEV-1/FVC versus 
DLCO (SB)) when the level of evaluation would differ 
depending on the test used.  See 71 Fed. Reg. 52457- 52460 
(2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  The 
veteran in this case was not specifically informed of these 
amendments.  However, he will not be prejudiced by the Board 
proceeding to a decision on the merits of his claim because 
the amendments did not affect the specific rating criteria 
pertinent to his claim.

The Rating Schedule provides alternative Diagnostic Codes for 
veterans initially entitled to compensation for tuberculosis 
on or before August 19, 1968.  38 C.F.R. § 4.89 (2007).  
Those criteria, however, do not apply in this case, as the 
veteran was initially granted service connection for his 
pulmonary tuberculosis in November 1993.  The veteran's 
disability will accordingly be rated pursuant to the criteria 
found at 38 C.F.R. § 4.88c (2007).  38 C.F.R. § 4.88c 
provides that, for one year after date of inactivity, 
following active tuberculosis, a 100 percent evaluation is 
warranted.  Thereafter, residuals are to be rated under the 
specific body system or systems affected.  The veteran's 
pulmonary tuberculosis has been rated as noncompensably 
disabling under DC 6731.

VA's rating schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, warrants the 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, DC 
6730.  Under Code 6731, chronic inactive pulmonary 
tuberculosis is to be evaluated depending upon the specific 
findings, to include the residuals of interstitial lung 
disease, restrictive lung disease, or when obstructive lung 
disease is the major residual, as chronic bronchitis (DC 
6600), as appropriate (and otherwise, including thoracoplasty 
where that has occurred in connection with disease evaluation 
and treatment).  Where there is restrictive airway disease of 
any of the three types referenced above, then the disability 
rating provided is to be determined in accordance with the 
results of a PFT and other relevant indicia concerning 
respiratory capacity (set forth in the applicable rating 
formula for each disease type) such as maximum exercise 
capacity, or required outpatient oxygen therapy.  See 
generally, 38 C.F.R. § 4.97 (schedule of ratings, respiratory 
system).

Because the veteran's pulmonary tuberculosis has not been 
active since he initially received treatment, his service-
connected pulmonary tuberculosis will be rated based upon 
present residuals, potentially including interstitial lung 
disease, restrictive lung disease, or obstructive lung 
disease.

The General Rating Formulas for evaluating interstitial, 
restrictive, and obstructive lung disease use the results of 
pulmonary function testing (PFT) and specifically the Forced 
Expiratory Volume in one second (FEV-1), the ratio of FEV-1 
to Forced Vital Capacity (FEV- 1/FVC), and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), in terms of percentages of predicted, for 
evaluations from 10 percent to 100 percent, although the 
values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each 
level of disability (i.e., 10, 30, 60, and 100 percent) as to 
each type of lung disease (i.e., whether interstitial, 
restrictive, and obstructive).  However, in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, as is the case for the General Rating 
Formulas for evaluating interstitial, restrictive, and 
obstructive lung disease, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.3 (2007).

An August 2004 private report of X-ray examination of the 
chest revealed prominence of the bronchovascular markings, 
commonly seen in reactive airway disease.  The X-ray also 
revealed poorly defined pleural base densities in the right 
apex, which was felt to possibly represent extensive pleural 
thickening and/or a scar from age indeterminate inflammatory 
process.  Short term follow up was strongly recommended to 
assess the stability of the area and to exclude other 
possibilities.

In September 2004, the veteran sought follow up treatment 
with VA.  The findings of the August 2004 private report of 
X-ray examination of the chest were determined to be 
compatible with tuberculosis.  He underwent additional X-ray 
examination of the chest in December 2004.  Examination at 
that time revealed hyper-aerated lungs consistent with 
obstructive disease, multiple peripheral and upper lung 
lucencies consistent with bullous and emphysematous changes 
of the lungs, and increased interstitial markings of the 
lungs, particularly in the right upper and left lower lung 
regions.  No pleural effusions were identified.

The veteran underwent VA examination for pulmonary 
tuberculosis in December 2004.  The report of examination 
reflects that in 1992, upon his return from the Persian Gulf 
area, the veteran was found to have a lung abscess.  Sputum 
testing at that time was positive for mycobacterial 
tuberculosis.  The veteran received standard antitubercular 
therapy for six months, while hospitalized, and then for 
another six months as an outpatient.  In July 1994, the 
abscess had disappeared and sputum testing was acidfast, 
negative.  Repeat sputum testing in September 1994 and August 
1996 was also negative.  The veteran was lost to follow up 
until September 2004.  Sputum testing at the time of the 
December 2004 examination was negative.  The diagnoses were 
status post pulmonary tuberculosis, and lung abscess, in 
1992, inactive since 1994.

In February 2005, the veteran sought additional follow up 
treatment at VA.  He complained of pleural chest pain that 
occurred on a daily basis that was not particularly 
bothersome.  The December 2004 chest X-ray was reviewed, and 
determined to reveal emphysematous lungs due to chronic 
smoking.  Physical examination revealed no evidence of 
cardiorespiratory decompensation.  His pulmonary tuberculosis 
was noted to have been stable since 1994.  He was advised to 
stop smoking.

The veteran next sought treatment for difficulty breathing in 
October 2005.  He at that time referred experiencing episodes 
of shortness of breath.  He was noted to have undergone chest 
X-ray and pulmonary function testing, which revealed findings 
compatible with chronic obstructive pulmonary disease (COPD), 
and fairly large bullae in the right lung.  Physical 
examination revealed scattered rhonchi, particularly on the 
right.  He was referred to pulmonary services for further 
evaluation, but failed to report for the scheduled 
appointments.  

The veteran was scheduled for additional VA examination for 
pulmonary tuberculosis in October 2005, but he failed to 
report for the examination.  After reviewing the veteran's 
claims file and medical records, the examiner determined that 
the veteran did not currently have, and had not at any time 
in the past had lung cancer.

In compliance with the Board's February 2008 remand 
instructions, however, the veteran had VA examination in 
April 2008.  The examiner noted that the veteran had not been 
hospitalized for treatment of pulmonary tuberculosis since 
his initial treatment in 1993.  At the time of the 
examination, the veteran complained of dyspnea on exertion, 
but denied experiencing a cough, hemoptysis, non-angina chest 
pain, and wheezing.  He additionally denied having 
experienced any episodes of respiratory failure.  Physical 
examination revealed rhonchi, bilaterally.  X-ray examination 
revealed findings compatible with severe COPD with the 
presence of severe bullae formation in the lungs, 
bilaterally. Pulmonary function testing revealed moderate 
ventilatory defect and mild airflow limitation, not improved 
with combination inhaled bronchodilators.  There was mild 
overinflation and severely reduced transfer factor for carbon 
monoxide.  Significantly, the veteran's dyspnea was 
determined to be related to COPD, which was determined to be 
unrelated to his history of pulmonary tuberculosis.  His 
current symptomatology and PFT findings were descriptive of 
the COPD and not related to his history of pulmonary 
tuberculosis.  His pulmonary tuberculosis was determined to 
be inactive.

Entitlement to a compensable rating for residuals of 
tuberculosis requires that there be some residuals thereof.  
The veteran in this case only exhibited symptomatology of 
pulmonary tuberculosis until 1994.  Since 1994, there has 
been no evidence of any active disease or residual 
symptomatology.  Moreover, the evidence of record indicates 
that at the time the veteran filed his claim up to the 
present, that he has had only inactive tuberculosis.  His 
current respiratory symptoms have been determined to be 
related to COPD as a result of smoking, and to be unrelated 
to his history of pulmonary tuberculosis.  Absent any 
residuals of pulmonary tuberculosis, the Board cannot 
consider which diagnostic codes would be applicable under 
Section 4.88c and a compensable evaluation may not be 
awarded.  The Board acknowledges that the veteran's 
tuberculosis was active from 1992 to 1994.  However, under 
the applicable effective date regulations the Board cannot 
reach that far back to evaluate this disability.  See 38 
C.F.R. § 3.400 (2007).

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that the veteran has been hospitalized for residuals 
of tuberculosis, and the record does not suggest that his 
disability picture is so exceptional or unusual that it 
presents marked interference with employment. In fact, the 
disease itself is found to be currently inactive, with no 
ascertainable residuals.  Thus, the Board is of the opinion 
that referral of the claim to the Director of Compensation 
and Pension or extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321(b) (2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's service-connected pulmonary tuberculosis has 
not warranted a compensable rating at any time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating, and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for pulmonary tuberculosis is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


